DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-5, 7, 8, 10, 12, 15, 18, 25, 26, 36-38, 40, 42, 44, 45 and 47-56 are pending in the application.  Claims 6, 9, 11, 13, 14, 16, 17, 19-24, 27-35, 39, 41, 43 and 46 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US18/48058, filed 08/27/2018, and claims priority benefit of U.S. Provisional Patent Application No. 62/551718, filed 08/29/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Applicant is advised that should claim 48 be found allowable, claim 49 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claims 3, 4, 36-38, 40, 42, 44 and 45 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 51 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating, attenuating or eliminating one or more symptoms of breast cancer, colorectal cancer, 15ovarian cancer, kidney cancer, lung cancer, non-small cell lung cancer, lymphoma, non-Hodgkin's lymphoma, myeloma, multiple myeloma, leukemia, or acute myelogenous leukemia by administering a therapeutically effective amount of a compound of claim 1 to a patient in need thereof, does not reasonably provide enablement for generally ameliorating, attenuating or eliminating one or more symptoms of any and all cancer (per claim 51), or for ameliorating, attenuating or eliminating one or more symptoms of melanoma (per claim 53), or for preventing any form of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
	There are several factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - Claim 51 is drawn to methods of treating cancer using a compound having the structure of Formula (I) as defined in claim 1.  Claim 53 is drawn to methods of treating cancer wherein the cancer is selected from the group consisting of breast cancer, colorectal cancer, skin cancer, melanoma, ovarian cancer, kidney cancer, lung cancer, non-small cell lung cancer, lymphoma, non-Hodgkin's lymphoma, myeloma, multiple myeloma, leukemia, and acute myelogenous leukemia.  Therefore, the claims are broadly drawn.
	
	Treatment methods claimed explicitly include preventive embodiments, as described on p. 51 lines 29-30.

(b)	Nature of the invention - The nature of the invention is drawn to the treatment or prevention of cancer using compounds that are disclosed as Mcl-1 inhibitors.

(c,e)	State of the prior art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the 
While a full discussion of each disease which is encompassed by Applicant’s claim language will not be given, the following examples teach that the start of the prior art with respect to Mcl-1 inhibition has not advanced to the point of being predictive of the treatment of the breadth of diseases instantly claimed.
Applicant’s claims are drawn to the treatment of various types of cancer. The state of the art with respect to cancer is that despite the common result of uncontrolled cell growth and replication, the various types of cancers have widely varied causes. Luo et al. (Cell, 2009, 136, pages 823-837; cited by Applicants) teach that (p. 823):

[I]t is clear that there is tremendous complexity and heterogeneity in the patterns of mutations in tumors of different origins.

Accordingly, despite the common phenotypic traits of tumors brought upon by genetic alterations, the underlying causes result in a significant complexity in treating cancer generally. There is no known target that can be activated/inhibited that would be expected to result in the treatment of all types of cancer generally. Furthermore, despite that particular therapies, such as, radiation and chemotherapy, are used for a variety of cancers, these therapies are still not fully understood. Luo et al. teach that (p. 824):

[W]e still do not have a clear molecular understanding of why these agents work to selectively kill tumor cells and, conversely, why they eventually fail.

Therefore, any claim to the treatment of cancer, in general, requires the support of extensive studies to demonstrate that the particular mode of treatment applies to treating all types of cancer since there is no mode of action that can reliably lead to the treatment of all types of cancer.
Regarding the properties of the instantly claimed compounds, Akgul et al. (Cell. Mol. Life Sci. 2009, 66, 1326-1336) provide a review of Mcl-1 inhibition in cancer and state the following (page 1332):

Almost all the experimental evidence summarized in this review has been obtained using cancer cell culture systems and they need to be tested in more complex living organisms including humans. In addition to this, improvements in drug delivery systems have to be made so that the treatment can be directed towards the localization of the malignant disease to reduce the risk of serious side effects. Production of better drug delivery systems, development of novel interventions specifically targeting Mcl-1, and testing efficiencies of all kinds of specific interventions in clinical trials of cancer treatment will certainly be priorities in the near future.

	Further, as demonstrated by Kotschy (Nature 2016 538:477-496), the Mcl-1 inhibitor S63845 was ineffective in preventing proliferation of solid tumor-derived A2058 cells (a human melanoma cell line) (p. 480 Figure 4 and accompanying text). 

Accordingly, the art fails to recognize Mcl-1 inhibition as a “magic bullet” against cancer in general and, specifically, as useful in general treatment of any form of melanoma. 

Regarding the prevention of cancer, there are no known reliable methods of preventing cancer across the range instantly claimed. The only approaches to the prevention th, 2015) provides similar lifestyle and habit guidelines such as:
Seek the shade, especially between 10 AM and 4 PM.
Do not burn.
Avoid tanning and never use UV tanning beds.
Cover up with clothing, including a broad-brimmed hat and UV-blocking sunglasses.
Use a broad spectrum (UVA/UVB) sunscreen with an SPF of 15 or higher every day. For extended outdoor activity, use a water-resistant, broad spectrum (UVA/UVB) sunscreen with an SPF of 30 or higher.
Apply 1 ounce (2 tablespoons) of sunscreen to your entire body 30 minutes before going outside. Reapply every two hours or immediately after swimming or excessive sweating.
Keep newborns out of the sun. Sunscreens should be used on babies over the age of six months.
Examine your skin head-to-toe every month.
See your physician every year for a professional skin exam.
	The cited preventative approaches for melanoma do not include administration of small-molecule therapeutics.

Further regarding preventative embodiments, Verweij (Preventive Medicine Between Obligation and Aspiration 2000, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided) notes (p. 39) that:

 “lethal risks or risks of permanent disability due to preventive interventions will almost never be justifiable...[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it.”

Clearly, the currently claimed drugs have not been tested sufficiently to justify preventive administration to healthy people.

(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a collaborative team of medicinal chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.

(f-g)	Amount of direction provided by the inventor and existence of working examples - Test assays and procedures are provided in the specification on pages 171-175 cytotoxicity and anti-proliferation activity in a single human multiple myeloma cell line (OPM-2); however, the disclosure does not provide how the in vitro data correlates to the treatment of the assorted cancers of the instant claims. No evidence of prevention of cancer is presented.


(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what cancers would be benefited by Mcl-1 inhibition and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the cancers.
With particular respect to the treatment any type of cancer, as instantly claimed, an undue amount of experimentation is required. Luo et al. teach that the majority of cancer therapies fail when applied generally in that (p. 833):

It is very likely that the oncogenes and non-oncogenes to which tumors are addicted will serve as the targets of successful cancer therapies in the future. However, it is already clear that each of even the best therapies applied alone eventually fail in the majority of cases.

Therefore, the sum of the entire efforts in the field of cancer research has resulted in treatment methods that are not broadly applicable; however, Applicant claims that the instant compounds are the first and only broadly applicable cancer treatment despite the fact that Applicant has merely shown activity in assays where other prior compounds have shown activity and then failed to provide a universal treatment ability.
In fact, Luo et al. teach that even the best individual therapies can only be considered as filters to remove particular subsets of cancer cells with particular properties. Therefore, the most likely broadly applicable cancer treatment will be through a series of treatments with differing targets. Applicant has not provided sufficient teaching in the instant specification to allow a person of ordinary skill in the art to treat all types of cancer using either the instant compounds alone or in an orthogonal therapy approach. Rather, in order to practice the full scope the instant invention, a person of ordinary skill in the art would need to develop a treatment method that has eluded the entire field of cancer research.
	
	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  [In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)].
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 8, 10, 12, 15, 18, 25, 26 and 50-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the compound of Formula I as follows:
    PNG
    media_image1.png
    213
    345
    media_image1.png
    Greyscale
. It is unclear what the “(n)” within the ring 
    PNG
    media_image2.png
    61
    65
    media_image2.png
    Greyscale
 represents, where n is recited to be in each instance an integer of 1, 2, 3 or 4.  Does “(n)” in its context here represent 1, 2, 3 or 4 methylene groups? Or can some other atom(s) or group(s) reside here? “n” as a constituent of a ring, as presently written, is completely undefined here.
Due to the above issue, which renders the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 49 recites the compound or the salt of a compound of claim 48.  Therefore, claim 48 is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 2, 47 and 48 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN M MAURO/Primary Examiner, Art Unit 1625